Per Curiam,
This was an application for divorce a vinculo matrimonii upon the ground of desertion. There is no dispute as to the fact that in April, 1904, the respondent withdrew from the home of the libelant and has since lived separate and apart from him. Nor is there any dispute that this was with the intent to permanently separate from him. The question, therefore, is whether she was justified in so doing, and it is conceded by her counsel that the principle is applicable that the conditions which will justify a wife’s abandonment of her husband are those only which would support a decree of divorce in her favor were she the libelant. The testimony bearing upon this question is in conflict. But after a full consideration of it in the light of the well settled legal principle above referred to, we are led to the conclusion that the preponderance is in favor of the master’s finding, which was approved by the court below, that the libelant’s treatment of the respondent was such as to justify her in separating herself from him.
The decree is affirmed at the cost of the appellant.